DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tensioning axis [that] extends in an inclined manner with respect to the first axis of rotation and in an inclined manner with respect to the second axis of rotation” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
          Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “A set-down belt for a palletizing apparatus, comprising a circulating conveyor belt that defines a conveying face for conveying goods, a first deflection roller that is rotatable about a first axis of rotation, and a tensioning roller that is rotatable about a tensioning axis and is movable in a tensioning direction, characterized in that a second deflection roller that is rotatable about a second axis of rotation is provided, wherein the second axis of rotation extends parallel to the first axis of rotation, and in that the tensioning roller is movable such that the tensioning axis extends in an inclined manner with respect to the first axis of rotation and in an inclined manner with respect to the second axis of rotation and the tensioning means comprise an actuating motor and a spindle gear.”  As noted above, the Drawings do not show the claimed “inclined manner” that the tensioning axis extends with regard to both the first and second axes or rotation.  Moreover, it is unclear as to whether this this claimed “inclined manner” is in a horizontal plane, as shown in Fig. 4, or a vertical plane, as shown in Fig. 3.
Claim 8 recites, “the actuating means comprise an actuating motor and a spindle gear”.  Claim 7, from which Claim 8 depends, is directed to “the actuating means for moving the tensioning roller in the tensioning direction”.  It is unclear as to whether the actuating motor and spindle gear as recited in Claim 8 are the same or different structures that are recited in Claim 1, i.e., “the tensioning means comprise an actuating motor and a spindle gear”.  If these structures as recited in Claim 8 are the same structures as recited in Claim 1, then Claim 8 also stands rejected under 35 USC 11(d) for failing to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 5 and 11-14 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the scope of Claims 5 and 11-14 is unclear and Claims 5 and 11-14 have not been further treated on the merits.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105000325 (“CN ‘325”; cited by Applicant; English translation of the Description provided (three pages)), in view of CN 205058864  (“CN ‘864”; cited by Applicant; English translation of the Description provided (four pages)).  
With regard to Claims 1 and 8, CN ‘325 discloses a circulating conveyor belt (1,Figs. 1-2, P1-P3) that defines a conveying face (Fig. 1), a first deflection pulley (2) that rotates about a first axis of rotation (Figs. 1-2), a second defection pulley (3) that rotates about a second axis of rotation (Figs. 1-2), and a tensioning roller (4) that rotates about a tensioning axis of rotation and is movable in a tensioning direction (P3), wherein the tensioning axis can be inclined with respect to the first and second axes of rotation (by individually moving the piston rod of the left/upper cylinder (8/81) or the right/lower cylinder (8/81) as described on P3). 
CN ‘325 fails to teach a tensioning means that includes an actuating motor and a spindle gear.  CN ‘864 discloses a tensioning means (411, Figs. 1-8, P1-P4) for a rollers (310, 320) of a conveyor belt (1), the tensioning means including a motor-driven spindle gear (415).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify CN ‘325 to substitute a motor-driven spindle gear for a cylinder because both types of linear actuators were well known and used interchangeably to affect a linear motion, and the ordinarily skilled artisan would have been able to make this modification using known methods and the modification would yield nothing more than predictable results. (See also DE 102015101118, also cited by Applicant for another motor-driven spindle gear linear actuator.)
With regard to Claim 2, CN ‘325 discloses the tensioning roller  is pivotable about a pivot axis (the points where cylinders (8) interest the ends of tensioning roller (4)).
With regard to Claim 3, CN ‘325 discloses that the pivot axis extends at right angles to the first axis of rotation (Fig. 2).
With regard to Claim 4, CN ‘325 discloses that the pivot axis extends at right angles to the conveying face of the conveyor belt (Fig. 2).
With regard to Claim 5, CN ‘325 discloses that the tensioning axis (75) intersects the pivot axis (Figs. 1-2).
With regard to Claim 6, CN ‘425 discloses that the pivot axis is arranged in a first axial end region of the tensioning roller (the end closest to deflecting roller (2), as shown in Fig. 2).
With regard to Claim 7, CN ‘325 discloses that actuating means for moving the tensioning roller (4) in the tensioning direction are provided in a second axial end region of the tensioning roller (the end near solenoid (7), as shown in Fig. 2), which is opposite the first axial end region of the tensioning roller (Fig. 2).
With regard to Claim 9, CN ‘325 discloses that tensioning means for moving the tensioning roller (4) in the tensioning direction are provided in the first axial end region of the tensioning roller (the end near piston (81), as shown in Fig. 2).
	
Allowable Subject Matter
8.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652